Mr. Justice Nott
delivered the opinion of the court.
The first question made in this case, was determined by this court at the last term, (Ante 265.) Indeed the opinion of the presiding judge in the court below, was expressed in the very words of the opinion delivered in this court on that occasion.
With regard to the second ground, the attorney who , made out this brief, has mistaken the charge of the court. The judge stated to the jury that whether any, and what kind of notice would dispense with the necessity of recording a deed, were questions for the consideration of the *480court. But whether the party had or had not sucn ñotice, was a question for the jury.
Evans, for the motion.
Ervin, contra.
The motion was therefore refused.
Justices Huger, Gantt and Johns on, concurred.